     Case 4:18-cv-00244-WTM-CLR Document 3-2 Filed 10/18/18 Page 1 of 9




               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION




ASHLEY F. CUMMINGS,                 :
                                    :
               Plaintiff,           :              Civil Action File No.
                                    :
     v.                             :
                                    :              Jury Trial Demand
BIGNAULT & CARTER, LLC; W.          :
PASCHAL BIGNAULT; and LORI A. :
CARTER,                             :
                                    :
               Defendants.          :
____________________________________:

                                  COMPLAINT

      COMES NOW Plaintiff, Ashley F. Cummings (“Plaintiff”), by and through

counsel undersigned, and hereby submits her Complaint against the Defendants,

Bignault & Carter, LLC, W. Paschal Bignault, and Lori A. Carter (collectively

referred to herein as “Defendants”), based on the following allegations:

                                         1.

      This cause of action arises under the provisions of the Fair Labor Standards

Act, 29 U.S.C. § 201, et seq. (“FLSA”) seeking a remedy for unpaid overtime

compensation.


                                        -1-
     Case 4:18-cv-00244-WTM-CLR Document 3-2 Filed 10/18/18 Page 2 of 9




                            Jurisdiction, Venue and Parties

                                           2.

        The jurisdiction of this Court is proper pursuant to 28 U.S.C. §§ 1331 and

1337.

                                           3.

        Pursuant to 28 U.S.C. § 1391, venue is appropriate in this judicial district as

Defendants are subject to the federal rules of law and the U.S.D.C. for the

Southern District of Georgia.

                                           4.

        At all times relevant to this action, Plaintiff was a resident of the State of

Georgia and of the Southern District of Georgia.

                                           5.

        Defendant, Bignault & Carter, LLC, a law firm, is a domestic limited

liability company, formed and doing business in the State of Georgia.              The

company may be served via the company’s Registered Agent, Lori A. Carter, at its

principal office, Park South – Unit F9, 7505 Waters Avenue, Savannah, Georgia

31406.




                                          -2-
     Case 4:18-cv-00244-WTM-CLR Document 3-2 Filed 10/18/18 Page 3 of 9




                                         6.

      Defendants, W. Paschal Bignault and Lori A. Carter, are Partners in the law

firm of Bignault & Carter, LLC and may be served via the company’s Registered

Agent, Lori A. Carter, at their principal office, Park South – Unit F9, 7505 Waters

Avenue, Savannah, Georgia 31406.

                                Factual Allegations

                                         7.

      Plaintiff, a legal secretary, was employed by Defendants from 2009 until

April 19, 2018.

                                         8.

      Plaintiff performed a myriad of duties for Defendants, including but not

limited to, assisting three (3) to five (5) attorneys; screening incoming telephone

calls; scheduling; participation in client interviews; maintaining paper and

electronic files; preparing and/or drafting contracts, pleadings and correspondence;

ordering supplies; assisting with calendar management; preparation of client

billings; communicating with outside parties, e.g., adjusters and medical providers;

closing and preparing files for storage and delivery of same to storage units.




                                         -3-
     Case 4:18-cv-00244-WTM-CLR Document 3-2 Filed 10/18/18 Page 4 of 9




                                        9.

      From 2009 until 2014, Plaintiff was paid an hourly wage, ranging from

$11.75 to $15.00. Plaintiff’s compensation for any hours she worked in excess of

forty (40) hours per week, was one and one-half times her regular pay rate.

                                        10.

      From 2009 until she resigned in 2018, Plaintiff worked five (5) to seven (7)

hours of overtime, each and every week, excluding her vacation weeks.

                                        11.

      In January of 2014, Defendant altered Plaintiff’s compensation status from

hourly, with overtime, to a yearly salary of $42,000.00, with no compensation for

overtime.

                                        12.

      At all times relevant to this action, Plaintiff was not an exempt employee

according to the provisions of the FLSA.

                                  COUNT I
                        (Claim For Relief - FLSA § 207)

                                        13.

      Plaintiff incorporates by reference, as though fully set forth herein, the

allegations contained in the preceding Paragraphs.




                                        -4-
     Case 4:18-cv-00244-WTM-CLR Document 3-2 Filed 10/18/18 Page 5 of 9




                                             14.

          The above facts support Plaintiff’s claim for relief under the FLSA.

                                             15.

          Defendants are liable to Plaintiff for compensation for any and all time

worked in excess of forty (40) hours per week at the rate of at least one and one-

half times Plaintiff’s regular hourly rate (prorated salary), from January of 2014 to

Plaintiff’s date of resignation, April 19, 2018.

                                             16.

          Defendants’ failure to compensate Plaintiff for time worked in excess of

forty (40) hours per week is a violation of § 207 of the Fair Labor Standards Act of

1938, as amended.

                                             17.

          Defendants performed the above discriminatory actions willfully, wantonly,

intentionally and in reckless and callous disregard of Plaintiff’s federally-protected

rights.

                                             18.

          Said violation gives rise to a claim for relief under the FLSA for Plaintiff for

unpaid overtime compensation, liquidated damages in an amount equal to the




                                             -5-
     Case 4:18-cv-00244-WTM-CLR Document 3-2 Filed 10/18/18 Page 6 of 9




unpaid compensation, declaratory and injunctive relief, and reasonable attorney’s

fees and expenses of litigation, pursuant to 29 U.S.C. § 216.

      WHEREFORE, Plaintiff respectfully requests that this Court:

      (a)    Take jurisdiction of this matter;

      (b)    Award to Plaintiff all unpaid overtime compensation;

      (c)    Award Plaintiff liquidated damages in an amount equal to

             100% of all unpaid overtime compensation, and prejudgment

             interest on all amounts owed, as required by the FLSA;

      (d)    Award Plaintiff her costs and expenses of litigation, including

             an award of reasonable attorney's fees.

      (e)    Order Defendants to formulate, distribute and implement a written

             policy which does not in any manner violate the FLSA;

      (f)    Grant a trial by jury as to all matters properly triable to a jury; and

      (g)    Award Plaintiff such other further relief this Court deems just and

             proper.

                                    Jury Demand

      Plaintiff herby demands a trial by jury of all issues in this action.




                                          -6-
Case 4:18-cv-00244-WTM-CLR Document 3-2 Filed 10/18/18 Page 7 of 9




 Dated this 18th day of October 2018.

                                PANKEY & HORLOCK, LLC


                                By: s/ Larry A. Pankey, Esq.          .
                                     Georgia Bar No. 560725
                                     Attorneys for Ashley F. Cummings
                                     1441 Dunwoody Village Parkway
                                     Suite 200
                                     Atlanta, Georgia 30338-4122
                                     Telephone: 770-670-6250
                                     Facsimile: 770-670-6249
                                     LPankey@PankeyHorlock.com




                                  -7-
     Case 4:18-cv-00244-WTM-CLR Document 3-2 Filed 10/18/18 Page 8 of 9




               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION




ASHLEY F. CUMMINGS,                 :
                                    :
               Plaintiff,           :                Civil Action File No.
                                    :
     v.                             :
                                    :
BIGNAULT & CARTER, LLC; W.          :
PASCHAL BIGNAULT; and LORI A. :
CARTER,                             :
                                    :
               Defendants.          :
____________________________________:

                          CERTIFICATE OF SERVICE

      I hereby certify that on this date, I electronically filed Plaintiff’s Complaint

with the Clerk of Court using the CM/ECF system which will automatically send

email notification of such filing to the following attorneys of record:

                                 Charles Herman
                              Barrett & Farahany
                           Charles@JusticeAtWork.com
                            Attorneys for Defendants




                                         -8-
Case 4:18-cv-00244-WTM-CLR Document 3-2 Filed 10/18/18 Page 9 of 9




 Dated this 18th day of October 2018.

                                PANKEY & HORLOCK, LLC


                                By: s/ Larry A. Pankey, Esq.          .
                                     Georgia Bar No. 560725
                                     Attorneys for Ashley F. Cummings
                                     1441 Dunwoody Village Parkway
                                     Suite 200
                                     Atlanta, Georgia 30338-4122
                                     Telephone: 770-670-6250
                                     LPankey@PankeyHorlock.com




                                  -9-
